Citation Nr: 1445669	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-20 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The appellant served in the Army National Guard for various periods until January 1979, to include on active duty for training (ACDUTRA) from July 25, 1966 to December 13, 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appellant testified before an Acting Veterans Law Judge (VLJ) at a Travel Board hearing in July 2010.  A transcript of that hearing has been associated with the claims file.  The issue was remanded by the Board in September 2010 for additional development.

In correspondence dated May 2014, the appellant was informed that the Acting VLJ who conducted the July 2010 hearing was no longer employed at the Board.  The appellant requested he be scheduled for another Board hearing and the case was remanded in June 2014 to schedule the appellant for another hearing with a VLJ who will decide his appeal.  In August 2014, the appellant testified before the undersigned VLJ at a Travel Board hearing in August 2014.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  A valid diagnosis of PTSD related to military service is not of record.

2.  The evidence of record does not relate the appellant's currently diagnosed acquired psychiatric disability, to include major depressive disorder, to his military service.


CONCLUSION OF LAW

1.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5013A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in June 2008 satisfied the duty to notify provisions with respect to service connection and notified the appellant of the regulations pertinent to the establishment of an effective date and disability rating.

As to the duty to assist, the appellant's available service treatment records and post-service medical treatment records have been obtained.  38 C.F.R. § 3.159 (c)(2).  The RO requested any outstanding National Guard service treatment records and any documentation of active duty, to include service with the 384th Replacement Company, from the state Adjutant General and National Guard office.  The service department notified the RO that there were no additional service treatment records for the appellant.  In January 2010, the RO notified the appellant of the unavailability of additional service treatment records and requested any service treatment records in his possession.  See 38 C.F.R. § 3.159(e).  In January 2010, the RO made a formal finding that additional service treatment records were unavailable.

As directed by the Board in the September 2010 remand, the RO contacted the Joint Services Records Research Center (JSRRC) and the Department of the Army in November 2010, to request supporting evidence of the appellant's claimed stressor in service; the claimed stressor is the injury or possible death of another soldier during nighttime hand-to-hand combat training, during the months of September, October, or November 1966, while the appellant was on ACDUTRA at Fort Bliss, Texas, with the 384th  Replacement Company.  In February 2011, the Department of the Army notified the RO that no records dated prior to 1973 were available.  The JSRRC informed the RO that no records documenting the claimed stressor were found.  Accordingly, the RO made a formal finding in February 2011 regarding the lack of information required to corroborate stressors associated with the appellant's claim for service connection for PTSD.

As directed by the Board in the September 2010 remand, a VA mental disorders examination was conducted in March 2011, and the report of this examination has been obtained.  The VA mental disorders examination was based upon a complete review of the appellant's claims file, clinical examination of the appellant and with consideration of the appellant's statements, and the VA examiner provided a written rationale for the conclusion reached.  Consequently, the Board concludes that this examination is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board concludes that there has been substantial compliance with its September 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the appellant's Board hearing, the appellant was assisted at the hearing by an accredited representative from the American Legion.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the onset of the appellant's psychiatric symptoms, occurrence of any stressor during service, and any relationship between his current symptoms and in-service stressor.  The hearing focused on the evidence necessary to substantiate the appellant's claim for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The appellant contends that he suffers from a psychiatric disorder, to include PTSD, because of his National Guard service.  Specifically, he reports a stressful event that purportedly occurred in about October 1966, while he was on ACDUTRA with the 384th Replacement Company at Fort Bliss, Texas.  During the August 2014 Board hearing, the appellant testified that after he completed his basic training in Fort Bliss, Texas with the Company D, 4th Battalion, 2nd Brigade in September 1966, he was assigned to the 384th Replacement Company at Fort Bliss, Texas until he was transported out to Fort Sill, Oklahoma, in November 1966.  He claims that, while he was assigned to the 384th Replacement Company, he participated in reconnaissance training with the regular Army that was intended for soldiers who were about to be shipped out to Vietnam.  The appellant reports that while participating in a nighttime hand-to-hand combat drill, he struck another soldier, knocking him to the ground.  Later, the appellant heard that this particular soldier had been badly injured or killed as a result of this incident but he did not know the actual outcome.  He claims that he started drinking and smoking heavily after separation from service due to feeling of guilt over this incident.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Service connection for PTSD is not warranted in the appellant's case, as the probative and persuasive evidence of record does not reflect that PTSD has been diagnosed in accordance with the pertinent criteria, namely that detailed in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of a current disability, there can be no valid claim for service connection).  The Court has also held that the requirement of a current disability is met if the disability was present at any point during the claim period or potentially even if present shortly prior to the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Board acknowledges that there is a notation of PTSD in a May 2008 private treatment report from Dr. Mary D. Nelson.  Although this report makes reference to the appellant's claimed in-service stressor, it does not reflect the basis for a PTSD diagnosis.  The March 2011 examiner specifically determined that the appellant did not meet the criteria for a diagnosis of PTSD.  As described below, therefore, the Board concludes that the appellant has not had PTSD at any point during the claim period.

While a diagnosis of PTSD exists in the record, it lacks probative value.  In this regard, a private treatment record from Dr. Nelson noted a PTSD diagnosis.  But this diagnosis does not address whether the appellant meets the specific criteria for PTSD, in particular, the stressor criterion.  An April 2008 progress note stated that the appellant complained of issue or memory regarding simulated Vietnam training and death of a fellow soldier, with feelings of guilt, disappointment and sadness.  However, no psychiatric diagnosis was made.  In a May 2008 psychotherapy report, Dr. Nelson noted diagnoses of PTSD, major depressive disorder, and generalized anxiety disorder.  It was noted that the appellant was seen for 4 sessions starting in April 2008 for symptoms of persistently re-experiencing intrusive distressing recollections of the 8 week basic training at Fort Bliss and that his dreams revealed frightening incidents that occurred during basic training.  He also reported sleep disturbance, irritability, poor concentration, hypervigilance, and restlessness.  Dr. Nelson stated that the treatment was successful and the appellant's PTSD was resolved; his major depression and generalized anxiety were in remission.  In the May 2008 report where PTSD was diagnosed, the appellant reported nightmares relating to his military experience during basic training; however, a specific stressor was not identified.  In Cohen v. Brown, the Court held that "a clear (that is unequivocal) PTSD diagnosis made by a mental health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the adequacy of the stressor".  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  In this case however, there is ambiguity about the diagnosis since there is a March 2011 VA examination that specifically stated the criteria for a diagnosis of PTSD are not met, and that in particular, the stressor criterion was not met for a diagnosis of PTSD.  The Board finds that the weight of the evidence establishes that there is no valid diagnosis of PTSD.  The March 2011 VA examination is more probative because it specifically addressed whether a diagnosis of PTSD was supported by the stressor identified, and addressed specifically whether the appellant has PTSD as opposed to some other psychiatric disorder.

Significantly, the March 2011 VA mental disorders examination rendered multi-axial psychiatric diagnoses pursuant to the DSM-IV, but it did not include a diagnosis of PTSD.  After a review of the full record and with consideration of the in-service stressor reported by the appellant, the examiner opined that the appellant's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  Specifically, at the March 2011 VA examination, the appellant described events that he personally considered traumatic, including the incident of injuring or killing a fellow soldier during the nighttime reconnaissance in 1966.  The appellant also reported an in-service incident where he was involved in a fight and severely injured a soldier who returned from Vietnam and mistook the appellant for another person.  The examiner noted that when asked how those incidents lived with him, the appellant replied that he always got into fights and when he returned from service he had a fight at least once every three months and he used the same technique that he used to fight when he was on active duty.  Based on the foregoing, the examiner opined that the stressful events and situations described by the appellant did not support the stressor criterion for diagnosis of PTSD.

Additionally, with regard to the avoidance criterion, the appellant stated "I don't talk about it.  I drink."  He also stated that he always wanted to be a loner.  However, the examiner noted that the symptoms of being a loner had been mainly for the last five years, during which time the appellant lost three of his friends whom he called "bar buddies," and he was forced to drink on his own.  He stated he avoided being around some people.  He denied feelings of detachment, any difficulties recalling specific stressful events, perception of a foreshortened future, or reduced range of affect.  The examiner concluded that the appellant did not meet the avoidance criterion for diagnosis of PTSD.

As such, the most probative evidence of record does not show a valid diagnosis of PTSD.  The criteria for a grant of service connection for PTSD are consequently not met.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that if the veteran fails to demonstrate any one of the elements for a grant of PTSD, including, medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a), denial of service connection will result).

With respect to the currently diagnosed non-PTSD psychiatric disorders, to include major depressive disorder, the Board finds that service connection is also not warranted.  The appellant's available service treatment records are negative for psychiatric complaints or diagnoses.  Although the lay statements from the appellant and his friend and family attest to his change in behaviors since service and his heavy smoking and drinking, the March 2011 VA examiner noted that the appellant's current psychiatric signs and symptoms have been prevalent chiefly in the last five years, with intermittent problematic periods in his family role functioning.  However, he functioned very well in occupational setting over the past 20 years and his symptoms over the years have not required any medications.  

The examiner noted that the appellant currently met the criteria for the diagnosis of major depressive disorder due to his endorsement of a depressed mood, problems with sleep, guilt, poor energy, poor concentration, and some lack of interest in activities; however, noted that these symptoms could be related to his alcohol use or his cardiac disease.  The examiner opined that the appellant's current psychiatric signs and symptoms were less than likely due to his military experience during active duty as reported by him.  Without a medical nexus, service connection for a non-PTSD acquired psychiatric disorder cannot be granted.

The Board has considered the lay statements from the appellant and his friend and family regarding the appellant's symptoms of anger, and heavy drinking and smoking since his military service.  However, while these statements are competent evidence of psychiatric symptoms experienced by the appellant, the Board finds that they are not competent as to the question of whether he has an acquired psychiatric disability which is attributable to service.  To the extent that he is asserting that he has a current psychiatric disability related to service, the appellant as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); also see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

However, here, the diagnosis of a psychiatric disability cannot be made by the appellant as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests.  Furthermore, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV).  Therefore the disability is not a simple medical condition that the appellant is competent to identify.  It is not argued or shown that the appellant is otherwise qualified through specialized education, training, or experience to offer a mental health diagnosis.

Where, as here, there is a question of the presence or a diagnosis of the claimed disability, not capable of lay observation by case law, and the claimed disability is not a simple medical condition under Jandreau for the reason expressed, to the extent the lay statements are offered as proof of the presence of a psychiatric disorder in service or since service, the lay statements are not competent evidence favorable to the claim.

Because a valid diagnosis of PTSD based on military stressor is not of record, and because the evidence of record does not relate the appellant's non-PTSD acquired psychiatric disorders to his military service, the preponderance of the evidence is against the claim for service connection.  The benefit of the doubt doctrine is inapplicable, and service connection for a psychiatric disability is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


